DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1, 3-24, and 26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US2019/042114 filed on 17 Apr. 2019, which claims benefit under 35 USC 119(e) to US provisional application No. 62/699,207 filed 17 Jul. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 Jan. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-8, 23-24, and 26 in the reply filed on 15 Sep. 2022 is acknowledged.
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Sep. 2022.

Applicant’s election without traverse of species 18F-6-DCP in the reply filed on 15 Sep. 2022 and during a telephone call on 27 Sep. 2022 is acknowledged.
Claims 23, 24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

    PNG
    media_image1.png
    94
    264
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	

Claims 1, and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2010/0009380 A1; published 14 Jan. 2010; see attached 892), in view of Aboagye et al (US 2011/0236312 A1; published 29 Sep. 2011; see attached 892) and Poole et al. (US 2013/0288268 A1; published 31 Oct. 2013; see attached 892).

	Carroll et al. teach compositions and method for characterization of cysteine oxidation states (see title).  Carroll et al. teach composition comprising a compound of formula I: C-L-H where C is a chemoselective moiety configured to specifically bind to a single post-translationally modified cysteine oxidation state; L is a linker moiety; and H is a handle (see [0018]).  Carroll et al. teach the chemical structure of exemplary sulfenic acid probes including 
    PNG
    media_image2.png
    142
    340
    media_image2.png
    Greyscale
  (see Fig. 3).  Carroll et al. teach Huisgen [3+2] cycloaddition (see [0031]).  In some embodiments, a cysteine sulfenic acid-selective moiety comprises a 1,3-cyclohexadione related compounds such as probe 5 (see [0034]).  Carroll et al. teach that the handle moiety is a label configured to provide a detectable group (e.g., a radiolabel) for additional characterization, localization, or identification of cysteine residues (see [0035]).  
	Carroll et al. do not disclose a compound of formula 18F-6-DCP 
    PNG
    media_image3.png
    91
    268
    media_image3.png
    Greyscale
.
	Aboagye et al. teach analogues useful as positron emission tomography imaging agents (see title).  Aboagye et al. teach the design of probes that can be radiolabeled efficiently, preferably with fluorine-18 given its suitable properties for PET (see [0004]).  Cu(I) catalyzed 1,3-dipolar cycloaddition of terminal alkynes to labeled azide derivatives, also known as the click reaction, to form [18F]-labeled triazoles is a flexible strategy that we consider offers the potential to overcome several of these limitations and often proceeds in very high radiochemical yields (see [0005]).  Aboagye et al. disclose 
    PNG
    media_image4.png
    198
    394
    media_image4.png
    Greyscale
 (see pg. 6).  
	Poole et al. teach sulfenic acid-reactive compounds and their methods of synthesis and use in detection or isolation of sulfenic acid containing compounds (see title).  Poole et al. teach that the resulting compounds retain reactivity and specificity toward cysteine sulfenic acids in proteins allowing for the incorporation of the fluorescent or affinity label into the proteins (see [0004]).  Poole et al. disclose compounds of formula I wherein R1 is a label (see [0014]-0017]).  Poole et al. teach that the label includes radioactive isotopes (see [0009]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Carroll et al. (compound 5) by reacting compound 5 with 1-azido-5-fluoropentane to form an 18F labeled triazole as taught by Aboagye et al. and Poole et al. because it would have been expected to advantageously enable a compound capable of labeling tumor associate sulfenic acid in with a PET isotope, 18F, where the compound was advantageously obtained in high radiochemical yield and without the need for a protecting group(s).

Claim(s) 1, and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al. (ACS Nano; published 20 Dec. 2016; see attached 892), in view of Aboagye et al (US 2011/0236312 A1; published 29 Sep. 2011; see attached 892) and Poole et al. (US 2013/0288268 A1; published 31 Oct. 2013; see attached 892).

	Lyu et al. teach reaction based semiconductor polymer nanoprobes for photoacoustic imaging of protein sulfenic acids (see title).  Lyu et al. teach reaction probes designed have near-infrared (NIR) fluorescence and PA signals, allowing for real time imaging of protein sulfenic acids in both living cells and small animals.  The nanoprobe comprises 1,3-cyclohexanedione groups on the particle surface that enable specific reaction and covalent binding to sulfenic acid groups of oxidized proteins (see pg. 359).  Lyu et al. discloses DYn-2 
    PNG
    media_image5.png
    106
    163
    media_image5.png
    Greyscale
 and rSPN 
    PNG
    media_image6.png
    256
    253
    media_image6.png
    Greyscale
 (see pg. 359; Fig. 1).  Lyu et al. teach that oxidative stress is a hallmark of cancer that distinguishes tumor from normal tissues.  As the first step oxide of cysteine in protein, it was observed that the sulfenic acid modifications were more prevalent in tumor tissues taken from patients relative to matched normal tissue (see pg. 362).  As compared with its nonreactive control probe (SPN2), substantial enhancement in the PA and fluorescence signals of tumors were observed for rSPN2, proving its capability to specifically react and then covalently bind to protein sulfenic acids in oxidative microenvironment of tumor (see pg. 364).
	Lyu et al. do not disclose 18F-6-DCP 
    PNG
    media_image7.png
    96
    231
    media_image7.png
    Greyscale
.
Aboagye et al. teach as discussed above.
	Poole et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Lyu et al. (DYn-2) by efficiently conjugating DYn-2 to 18F via the click reaction as taught by Lyu et al., Aboagy et al. and Poole et al. because it would have been expected to advantageously enable in vivo PET imaging of protein associated sulfenic acids in tumors and other diseases such as cardiac dysfunction, ischemia/reperfusion injury and neurodegenerative diseases.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,294,748 B2, in view of Lyu et al. (ACS Nano; published 20 Dec. 2016; see attached 892) and Aboagye et al. (US 2011/0236312 A1; published 29 Sep. 2011; see attached 892). 

	Claims 1-9 of U.S. Patent No. 7,294,748 B2 claim a compound of formula I 
    PNG
    media_image8.png
    65
    142
    media_image8.png
    Greyscale
 wherein R1 is a label such as a radioactive isotope; L is a linking group; and x is an integer from 1 to 10.
	Claims 1-9 of U.S. Patent No. 7,294,748 B2 do not claim 18F-6-DCP 
    PNG
    media_image7.png
    96
    231
    media_image7.png
    Greyscale
.
	Lyu et al. teach as discussed above.
	Aboagye et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-9 of U.S. Patent No. 7,294,748 B2 by substituting L-R1 with 1-(5-fluoropentyl)-1H-1,2,3-triazole as taught by Lyu et al. and Aboagye et al. because it would have been expected to advantageously enable efficient conjugation to 18F without the need for protecting groups and PET imaging of protein sulfenic acids in tumors and other diseases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618